BENEDICT, District Judge.
This collision was caused by the neglect of the master of the Eloina to put out a second anchor. The circumstances plainly required that precaution, and were sufficient to notify an intelligent master that such a precaution could not be omitted without danger of drifting and consequent collision with the libellant’s vés-sel then anchored astern. The act of the master, in directing the second anchor to be got ready to let go immediately and he be called at once’in case the vessel should begin to drag, shows knowledge of the danger. The master with such knowledge took the risk of the ability of the single anchor to hold his vessel, and having lost, must pay the damage.
No fault on the part of the Atlantic contributing to the disaster is shown, and the libellant is therefore entitled to the decree prayed for.